DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument filed on 12/28/2021 is persuasive.  The prior art of record does not disclose a device as follows:
1. (Previously presented) A semiconductor device, comprising: a first semiconductor die; a modular interconnect unit disposed adjacent to the first semiconductor die; an encapsulant deposited over and between the first semiconductor die and modular interconnect unit, wherein a surface of the encapsulant is coplanar with a surface of the first semiconductor die and a surface of the modular interconnect unit; a build-up interconnect structure formed over the surface of the first semiconductor die, the surface of the modular interconnect unit, and the surface of the encapsulant; and a second semiconductor die comprising a microelectromechanical system disposed over the build-up interconnect structure.
a first interconnect structure formed over the first semiconductor die and insulating material; [[and]] a second semiconductor die comprising a microelectromechanical system disposed over the interconnect structure; and a second interconnect structure extending from a contact pad of the second semiconductor die to the first interconnect structure.
14. (Currently amended) A semiconductor device, comprising: a substrate including a first insulating material, a first semiconductor die embedded in the first insulating material, first insulating material a second insulating material and a conductive via, pillar, or column embedded in the second insulating material; and a second semiconductor die including a microelectromechanical system disposed over the substrate.
20. (Currently amended) A semiconductor device, comprising: a first semiconductor die; a second semiconductor die disposed adjacent to the first semiconductor die; an encapsulant deposited in contact with the first directly on the encapsulant, first semiconductor die, and second semiconductor die including an opening formed completely through [[in]] the interconnect structure over the second semiconductor die.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813